In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 05-3682
RICHARD CHERRY, GEORGE JAMES,
and JOSEPH ROOP, on behalf of themselves
and all others similarly situated,
                                   Plaintiffs-Appellants,
                             v.

AUBURN GEAR, INC.,
                                             Defendant-Appellee.
                         ____________
            Appeal from the United States District Court
     for the Northern District of Indiana, Fort Wayne Division.
          No. 1:03CV136—Theresa Springmann, Judge.
                         ____________
   ARGUED FEBRUARY 6, 2006—DECIDED MARCH 17, 2006
                    ____________

  Before FLAUM, Chief Judge, and ROVNER and SYKES,
Circuit Judges.
  FLAUM, Chief Judge. The defendant-appellee, Auburn
Gear, terminated benefits to retired employees of Auburn
Gear and its predecessor Borg-Warner. The retired em-
ployees filed suit, claiming that their collectively bar-
gained insurance agreements provided “lifetime benefits”
that could not be terminated. The district court found that
the language of the collectively bargained insurance
agreements limited benefits to the term of the agreements
and contained no patent or latent ambiguities. As a result,
when the terms of the collectively bargained insurance
agreements expired, so did Auburn Gear’s obligation to
2                                                No. 05-3682

provide benefits. On this basis, the district court granted
summary judgment for Auburn Gear.
  For the following reasons, we now affirm the judgment of
the district court.


                       I. Background
  The plaintiffs-appellants are retired hourly employees of a
manufacturing facility located in Auburn, Indiana.
Throughout the relevant time period, the employees (now
“retirees”) were represented by United Auto Workers
Local 825 (“Union”). Approximately every three years, the
Union negotiated a new collective bargaining agreement
(“CBA”) and collectively bargained insurance agreement
(“CBIA”) with the employer. The original employer, Borg-
Warner Corporation, sold the facility to Auburn Gear in
November 1982.1
  The retirees’ health insurance benefits were discussed in
each CBIA. Although Union representatives sometimes met
with the retirees to explain new terms in the contracts,
there is no allegation that the Union required the retirees’
consent to ratify the CBIAs.
  At issue in this case are CBIAs negotiated by Borg-
Warner and the Union covering the time periods from 1971-
74, 1974-77, 1977-80, and 1980-83, as well as the CBIAs
between Auburn Gear and the Union covering the time
periods from 1983-1986, 1986-1989, and 1989-1992.
  The 1980-83 CBA contains an integration clause similar
to integration clauses contained in the other relevant
agreements:2


1
  When Auburn Gear purchased the plant in 1982, it agreed to be
bound by all agreements with the Union currently in effect.
2
    Each contract contains many similar terms. Unless other-
                                               (continued...)
No. 05-3682                                                    3

    9.1.1 It is understood that this Agreement, together
    with the following Agreements, shall be considered
    the full working arrangement between the Company
    and the Union:
    (a) Retirement Income Agreement and Plan.
    (b) Insurance Agreement.
    (c) Supplemental Unemployment Benefit Agreement
    and Plan.
    9.2.1 Each said Agreement shall be considered a
    separate portion which can be negotiated independ-
    ently. . . .
  Section I of the 1971 CBIA, entitled Group Insurance
Agreement, states, “The Company will maintain during
the period of this Agreement . . . [various insurance and
other benefits] as set forth in this agreement.” (Emphasis
added.) Each CBIA, including the 1971 contract, states,
“This Agreement shall be in full force and effect until
midnight [of the expiration date.]” Section II of the CBIA
sets forth benefits available to active employees. Section VI
describes healthcare benefits and life insurance plans
available under the CBIA to retired employees.
  The first CBIA between the Union and Auburn Gear
was signed in 1983. Except for the effective dates of cover-
age, most contract terms remained the same as
the terms negotiated by the Union and Borg-Warner.
However, the 1983 CBIA contained different language
relating to bridge and transition benefits. In the 1980
CBIA these benefits were available to retirees who had
retired under total and permanent disability provisions. In


2
  (...continued)
wise noted, a term from one contract is matched by a similar term
in each of the contracts.
4                                                 No. 05-3682

the 1983 CBIA these benefits were limited to active employ-
ees.
  Additionally, the 1983 CBIA is the first CBIA to address
the impact of Medicare supplemental insurance. Under the
contract, individuals who had previously retired (“Borg-
Warner Retirees”) were not subject to certain increases
in deductibles, percentages, or out-of-pocket limitations that
new retirees were.
  In an attempt to explain the parties’ contemporary
understanding, the retirees present handwritten minutes
from a meeting on March 28, 1983. These minutes re-
count an exchange between Auburn Gear’s chief negotia-
tor and the Union President. Auburn Gear’s negotiator
stated, “When we entered into negotiations we had told you
that retiree costs couldn’t be changed, now we think it can
be changed.” The Union President responded, “It is our
legal opinion that we can’t negotiate away retiree benefits.”
  Auburn Gear claims its major goal in the 1983 negotiation
was to eliminate benefits under the “30 and out” provision,
which allowed employees to retire before reaching the age
of 65. Under the 1983 CBIA, employees who retired before
the age of 65 were not eligible for retiree benefits until their
sixty-fifth birthday. Immediately following the execution of
the 1983 contract, however, and pursuant to negotiations,
a group of fifteen to twenty “grandfathered” active employ-
ees were sent letters— signed by Terry Dean, a supervisor
for Auburn Gear— stating that they would still be eligible
for the “30 and out” provision. Auburn Gear made this
exception to avoid an exodus of experienced employees. In
subsequent agreements, these “grandfathered” employees
were treated as if they retired under the previous Borg-
Warner contract.
  In his deposition, Union President Salvatore Bevilacqua
admitted that the 1983 CBIA altered the prescription drug
plan for retirees, adding a $3 co-pay that applied to both
No. 05-3682                                                 5

new and existing retirees. Terry Dean explained that, as he
understood the plans in 1983, benefits were not
vested. Although retirees could elect to take a pension
benefit plan that would last until they died, “the insurance
benefits were contract to contract.” During his deposi-
tion, Dean explained that his letter was intended to commu-
nicate to the retirees that their benefits “were vested and
that they would receive those benefits when they retired as
long as they were negotiated in every agreement.” (Emphasis
added.) In addition to the $3 prescription co-pay, beginning
in 1983, retirees who were ineligible to receive Medicare
were charged a monthly fee to retain their hospital and
surgical benefits.
  In 1986, a preferred care plan was added and the provi-
sions for retirees not eligible for Medicare were changed to
include deductibles. In the 1989 CBIA, contributions and co-
pays were altered again.
  The plaintiffs claim that Auburn Gear’s actions during a
1990 arbitration proceeding demonstrates that Auburn
Gear understood the benefits to have an indefinite duration.
Auburn Gear claimed it was not obligated to pro-
vide benefits and possible survivor benefits to a 24-year-old
spouse of a 53-year-old retiree. Terry Dean stated that
Auburn Gear did not want to be “stuck . . . paying for
an uncontrollable amount of benefits over an uncontrollable
amount of time.” Auburn Gear lost the arbitration.
  A new CBIA signed on December 16, 1991, introduced
language that was significantly different from previous
CBIAs. For the first time, the CBIA included “retiree
benefits” in the list of items that Section I specified Auburn
Gear must “provide during the term of the agreement.” The
1991 agreement also tied the duration of the CBIA to the
duration of the CBA.
  Retiree insurance was provided by Auburn Gear until the
1998-2001 agreements expired in April 2001. A series of
6                                                No. 05-3682

letter agreements between Auburn Gear and the
Union continued retiree insurance until November 3,
2002. In October 2002, Auburn Gear informed the Union of
its intention to terminate retiree health insurance benefits.
The Union’s active employees went on strike on November
3, 2002. The next day Auburn Gear sent a letter to all
retirees terminating benefits. The retirees challenge that
termination.


                      II. Discussion
  We review the district court’s grant of summary judgment
de novo. See, e.g., Matuszak v. Torrington Co., 927 F.2d 320,
322 (7th Cir. 1991). Summary judgment is not warranted
when there are genuine issues of material fact with respect
to the interpretation of a contract. See Diehl v. Twin Disc,
Inc., 102 F.3d 301, 305 (7th Cir. 1996). “[A] contract’s
meaning is a matter of law, and where there is no contrac-
tual ambiguity, there is no resort to extrinsic evidence,
hence no factual dispute to preclude summary judgment.”
Id. (citing GCIU Employer Ret. Fund v. Chi. Tribune Co., 66
F.3d 862, 864-65 (7th Cir. 1995)). Unless patent or latent
ambiguity can be proven, “extrinsic evidence is not proper
to stave off summary judgment.” Barnett v. Ameren Corp.,
436 F.3d 830, 832 (7th Cir. 2006).
  Unlike pension benefits under ERISA, insurance benefits,
such as the benefits at issue in this case, do not automati-
cally vest. See, e.g., Bidlack v. Wheelabrator Corp., 993 F.2d
603, 604-05 (7th Cir. 1993) (en banc), cert. denied, 510 U.S.
909 (1993). Unless a contract provides for the vesting of
benefits, the presumption is that benefits terminate when
a collective bargaining agreement ends. Bidlack, 993 F.2d
at 606-07; Pabst Brewing Co. v. Corrao, 161 F.3d 434, 439
(7th Cir. 1998) (“ERISA does not require the vesting of
welfare benefits; if they vest at all, they do so under the
terms of a particular contract.”).
No. 05-3682                                                   7

   The presumption that healthcare benefits do not ex-
ceed the life of an agreement imposes a high burden of proof
upon the retirees. See Bidlack, 993 F.2d at 606-07; Rossetto,
v. Pabst Brewing Co., Inc., 217 F.3d 539, 544 (7th Cir. 2000)
(“[A]s word of the Bidlack presumption spreads and collec-
tive bargaining agreements are renegotiated, it will become
obvious to unions that if they want to assure that employer-
paid health benefits for the workers they represent are
vested they will have to insist on explicit language to this
effect.”). This presumption can be rebutted by extrinsic
evidence only if an ambiguity exists in the contractual
language or if there is a “yawning void . . . that cries out for
an implied term.” Bidlack, 993 F.2d at 608.
  The district court correctly relied upon the standards
for contract interpretation enunciated by this Court in
Rossetto:
    1. If a collective bargaining agreement is completely
    silent on the duration of health benefits, the entitle-
    ment to them expires with the agreement, as a matter
    of law (that is, without going beyond the pleadings),
    unless the plaintiff can show by objective evidence
    that the agreement is latently ambiguous, that is, that
    anyone knowledgeable about the real-world context
    of the agreement would realize that it might not mean
    what it says. This is the Bidlack presumption and its
    latent-ambiguity rebuttal.
    2. If the agreement makes clear that the entitlement
    expires with the agreement, as by including such a
    phrase as “during the term of this agreement,” then,
    once again, the plaintiff loses as a matter of law un-
    less he can show a latent ambiguity by means of
    objective evidence. This is a general rule of contract
    law, independent of but consistent with Bidlack.
8                                                   No. 05-3682

    3. If there is language in the agreement to suggest a
    grant of lifetime benefits, and the suggestion is not
    negated by the agreement read as a whole, the plaintiff
    is entitled to a trial. Of course, if the agreement ex-
    pressly grants such benefits, the plaintiff is entitled,
    not to a trial, but to a judgment in his favor. We are
    speaking of a case in which merely suggestive language
    creates a patent ambiguity.
    4. If the plaintiff is entitled to a trial by reason of either
    a patent or a latent ambiguity, the normal rules of
    evidence will govern the trial, and so the parties
    will not be limited at trial to presenting objective
    evidence of meaning.
217 F.3d at 547.
   When examining a collectively bargained insurance
agreement, the language of the contract itself and the
existence or non-existence of patent ambiguity will deter-
mine which of the four models for contract interpreta-
tion presented in Rossetto the Court will utilize. We ex-
amine the contract to determine if the CBIA is “completely
silent on the duration of health benefits,” if it “makes
clear that the entitlement expires with the agreement,” or
“[i]f there is language in the agreement to suggest a grant
of lifetime benefits.” Rossetto, 217 F.3d at 547.
  A patent ambiguity is “[a]n ambiguity that clearly
appears on the face of a document, arising from the lan-
guage itself.” BLACK’S LAW DICTIONARY 88 (8th ed. 2004).
When “an ambiguity is apparent just from reading the
contract without having to know anything about how it
interacts with the world—then the contract has what is
called a patent, or intrinsic, ambiguity, and evidence is
admissible to cure it.” Rossetto, 217 F.3d at 543 (citations
omitted). “Only if the language of the plan document is
ambiguous and these ambiguities are not clarified else-
where in the document may we consider evidence of the
parties’ intent that is extrinsic to the writing.” Bland v.
No. 05-3682                                                  9

Fiatallis N. Am., Inc., 401 F.3d 779, 784 (7th Cir. 2005)
(citing Vallone v. CNA Fin. Corp., 375 F.3d 623, 632-33 (7th
Cir. 2004)).
  The plaintiffs have attempted to analogize this case to
Bidlack v. Wheelabrator Corp. 993 F.2d 603. Bidlack
allowed the introduction of extrinsic evidence to establish
intent where an agreement was not silent, but “merely
vague,” as to whether employer-provided benefits consti-
tuted a perpetual entitlement. Id. at 608.
  The plaintiffs’ comparison to Bidlack, however, is mis-
placed. The language in this CBIA goes beyond vagueness
or silence, and explicitly states that the benefits at issue in
this case expire at the end of the contract’s term. Thus, we
find no patent ambiguity.
  Section I of the CBIA states:
    The Company will maintain during the period of this
    agreement, subject to the terms and conditions estab-
    lished by the master plan or plans with the insurance
    carrier or carriers, a program of life insurance, acciden-
    tal death and dismemberment insurance, accident and
    sickness insurance, hospital and surgical benefits, out-
    patient diagnostic X-ray and laboratory benefits, X-ray
    and radio-active therapy benefits, emergency first-aid
    benefits, transition and bridge benefits, prescription
    drug plan, dental plan, extended care benefits, vision
    care, and extended disability benefits as set forth in
    this agreement.
(emphasis added). Auburn Gear’s obligation to provide
benefits continues “during the period of this agreement,”
but not beyond.
  In Corrao, we examined the following contractual lan-
guage, similar to Section I’s provisions: “For the term of this
agreement, the employer . . . shall provide major medical,
health, dental, sickness and accident, and life insurance
benefits in accordance with [another part of the agree-
10                                                   No. 05-3682

ment].” This Court found that the quoted language limited
each named benefit to the “term of this agreement,” as if
the phrase had been inserted when discussing each benefit
specifically. See Corrao, 161 F.3d at 441.3 Although Corrao
recognized the harsh result of the Bidlack presumption, the
Court found that termination of benefits without reference
to extrinsic evidence is appropriate where the text of an
agreement, accompanied by an integration clause, provides
no gaps to fill or ambiguous terms to be interpreted. Id.
  Section I makes no attempt to indicate that it is exclusive
to active employees or only applies to Section II of the CBIA
(which does not include the retirees). The retirees claim
that because Section I uses the singular “program,” it can’t
apply to both retirees and active employees. This argument
lacks merit. The singular “program” applies to the entire
agreement.
  Further evidence for the general nature of Section I is
found in the clause limiting Auburn Gear’s obligation “to
the terms and conditions established by the master plan
or plans with insurance carrier or carriers.” This warning
appears nowhere else in the CBIA, but is vital to notify
retirees and active employees of the possibility that changes
outside the company’s control could occur. Thus, Section I
acts as an overriding preamble for both active and retired
employees.
  As in Corrao, the parties’ practice of changing the contrac-
tual terms in succeeding agreements lends support to
Auburn Gear’s claim that neither party understood the
benefits to be permanent or inalterable. See Corrao, 161



3
  Judge Ripple dissented in the Corrao case, arguing that the
Court’s rule was overly rigid. 161 F.3d at 443 (Ripple, J., dissent-
ing). Judge Ripple’s criticism underscores this Court’s reluctance
to introduce extrinsic evidence into the retrospective reading of
labor benefit contracts.
No. 05-3682                                                11

F.3d at 442 (“[The employer’s] behavior suggests that it did
not believe that it was forbidden to change benefit levels for
retirees. It shifted the package around, and it imposed
various forms of managed care on the retirees.”). In the
instant case, every three years, when the CBIA was renego-
tiated, the parties felt free to alter co-pays and other
benefits.
  The retirees argue that the CBIA is implicitly extended
beyond its three-year term by a clause that provides
benefits for surviving spouses until their death or remar-
riage. This provision, however, refers to the eligibility
of individuals to receive benefits under the agreement, not
to the duration of the agreement. Surviving spouses
were eligible to receive benefits only so long as the CBIA
was in place.
  It is well established that “lifetime” benefits can be
limited to the duration of a contract. We have previously
found that where a reservation of rights clause coexists
with a guarantee of lifetime benefits, “[w]e must resolve the
tension between the lifetime benefits clause, and the plan
termination and reservation of rights clauses, by giving
meaning to all of them. . . . [A]lthough the plan in its
current iteration entitles retirees to health coverage for the
duration of their lives and the lives of their eligible surviv-
ing spouses, the terms of the plan— including the plan’s
continued existence—are subject to change at the will of
[the employer].” UAW v. Rockford Powertrain, Inc., 350 F.3d
698, 703 (7th Cir. 2003) (citations omitted); see also Vallone,
375 F.3d at 633.
  The provision in Section I of the CBIA, limiting benefits
to the “period of this agreement,” is a reservation of rights
clause. See Barnett, 436 F.3d at 834 (7th Cir. 2006). At the
end of each CBIA, lifetime benefits ceased and Auburn Gear
was free to revoke or modify benefits. See id. at 833-34
(citing Vallone 375 F.3d at 633). So long as the CBIA was in
12                                               No. 05-3682

effect, benefits remained valid; when the CBIA ceased to be
effective, “lifetime benefits” ceased as well.
  The retirees also allege that similarities in language
between the pension plan and CBIA demonstrates an
intention to vest health benefits. While pensions are
assumed to vest, there is no similar presumption in the
provision of healthcare benefits. “[T]he packaging of a
welfare benefit with pension benefits does not on its own
alter our presumption against vesting in the absence of
express language to the contrary.” Vallone, 375 F.3d at
633 n.4. Words that signify a lifetime commitment in a
pension plan may not have the same effect in the context of
health benefits. While this may seem illogical, it is what the
“beady eyes of the law” require. See id. at 634. The retirees
must be held to the contract terms negotiated by their
representatives. Under the CBIA, benefits must be provided
to the retirees only so long as the CBIA is in effect.
   Given our observations above, the second of the four
scenarios discussed in Rossetto is applicable to the in-
stant case. “If the agreement makes clear that the en-
titlement expires with the agreement, as by including
such a phrase as ‘during the term of this agreement,’ . . .
the plaintiff loses as a matter of law unless he can show
a latent ambiguity by means of objective evidence.” 217
F.3d at 547.
  A latent ambiguity is “[a]n ambiguity that does not
readily appear in the language of a document, but in-
stead arises from a collateral matter when the document’s
terms are applied or executed.” BLACK’S LAW DICTIONARY 88
(8th ed. 2004). A classic example of latent ambiguity is the
tale of the Peerless. A contract to buy cotton scheduled to
arrive from Bombay, India, on the ship Peerless appeared
plain on its face. Objective evidence revealed, however, that
there were actually two ships by the same name. Thus, it
became unclear which ship the goods would be on and
No. 05-3682                                                 13

extrinsic evidence was appropriate to aid in the resolution
of the ambiguity. Raffles v. Wichelhaus, 2 H. & C. 906, 159
Eng. Rep. 375 (Ex. 1864). If a contract lacks latent ambigu-
ity, however, “[e]xtrinsic evidence should not be used to add
terms to a contract that is plausibly complete without
them.” Bidlack, 993 F.2d at 608 (citing Calder v. Camp
Grove State Bank, 892 F.2d 629, 632 (7th Cir. 1990)).
  The retirees allege that four pieces of “objective evidence”
are demonstrative of latent ambiguity: (1) the 1991 change
in the language of Section I to include “retiree benefits” in
the list of benefits limited to the term of the agreement; (2)
the 1983 statements by the company’s lead negotiator
indicating a belief that retiree benefits could not be
changed; (3) the 1983 grandfathering of eligible employees;
and (4) the 1990 arbitration proceeding. Despite the retir-
ees’ protests to the contrary, this evidence does not demon-
strate latent ambiguity. While this evidence does suggest
alternative interpretations of the contract, it is insufficient
to reveal an ambiguity.
  In the CBIA signed by the parties in 1991, the term
“retiree benefits” was added to the list of benefits to be
provided “during the term of this agreement.” Both parties
agree that following the 1991 CBIA, retiree benefits are
only available for the term of the contract. While it is true
that a change in the language of a contract can sometimes
indicate a change in meaning, this is not an absolute rule.
The 1991 change was part and parcel of a general change in
formatting. In the contract format introduced in the 1991
CBIA, each element listed in Section I represents a section
heading. This change in formatting is insufficient to prove
that earlier CBIAs had not limited the duration of retiree
benefits.
  Handwritten minutes recounting statements made during
the March 1983 negotiations are also insufficient
to demonstrate latent ambiguity. In the minutes, Auburn
14                                                   No. 05-3682

Gear’s representative states, “When we entered into
negotiations we had told you that retiree costs couldn’t
be changed, now we think it can be changed.” The Union
President responded, “It is our legal opinion that we
can’t negotiate away retiree benefits.”
  Isolated comments by company officials that are “far from
definitive as to any obligation to provide lifetime health-
care benefits do not allow us to look beyond the written
contracts agreed to by the parties.” Barnett, 436 F.3d at 835
(7th Cir. 2006) (citing PMC, Inc. v. Sherwin-Williams Co.,
151 F.3d 610, 614-15 (7th Cir. 1998)).4
  The 1983 grandfathering of eligible retirees also fails to
demonstrate latent ambiguity. Letters sent to selected
employees prior to the signing of the 1983 contract stated
that these employees would maintain “the same pension
and insurance benefits that you would have received had
you retired on April 1, 1983.” This language signifies
nothing concerning the meaning of the contract itself. We
have no reason to quarrel with the deposition of Terry
Dean, a representative of Auburn Gear, who stated that the


4
  If anything, the March 1983 comments appear to indicate an
agreement to disagree. We recently addressed the impact of
such differences.
     The problem for the plaintiffs is that it is not reasonable to
     read this stark agreement to disagree as actually result-
     ing in an agreement on [the employer’s] part to provide vested
     health-care benefits to retirees. The only reason-
     able interpretation of this contractual provision is that
     there was no agreement as to the vested nature of the
     benefits. Extrinsic evidence is used to clarify an ambiguous
     agreement; it is not allowed to circumvent the requirement of
     mutual assent thereby allowing a party to create through
     litigation an obligation it was unsuccessful in obtaining
     during negotiations.
Barnett, 436 F.3d at 834 (7th Cir. 2006).
No. 05-3682                                               15

letter’s intent was to convey that the retirees “were vested
and that they would receive those benefits when they
retired as long as they were negotiated in every agreement.”
(Emphasis added.) The letters do not place
the “grandfathered” employees in a separate category
from employees whose benefits are subject to the “term
of the agreement” limitation in Section I of the CBIA. They
merely place the “grandfathered” employees in the same
situation as those who retired prior to 1983.
   The fourth and final argument for latent ambiguity
advanced by the retirees is that Auburn Gear’s actions
during a 1990 arbitration action somehow reveals an
understanding that the retirees’ benefits had vested. There
is no evidence to support this conclusion. The arbitration
was conducted under the terms of the agreement then
in place. Any statements made by Auburn Gear indicating a
fear of long-term payments to a particular individual are
limited by the clear language of the contract, in which
“lifetime benefits” are only operable so long as they are
provided for in the current CBIA. The impact of Section I’s
limitation is unchanged by the retirees’ subjective interpre-
tation of the company’s motive for arbitration.


                     III. Conclusion
  Having found no patent or latent ambiguity in the
collectively bargained insurance agreements, this Court
concludes that Auburn Gear is under no obligation to
continue to provide benefits to its former employees. The
explicit language of the contract and this Court’s pre-
sumption against the vesting of healthcare benefits all
weighed heavily against the retirees.
  Either lack of communication or an inadequate perfor-
mance on the part of the Union led the retired employees
and their survivors to believe their benefits could not be
terminated. As we stated in a similar case, “this story
16                                                No. 05-3682

does not have a happy ending.” Vallone, 375 F.3d at 642-43.
We are mindful of the burden placed upon retired individu-
als with fixed incomes who now must bear an unexpected
increase in healthcare costs. See id; Corrao, 161 F.3d at
442. “However, we are bound to determine only whether a
legally sufficient agreement between the parties exists to
support the plaintiffs’ claim.” Barnett, 436 F.3d at 835 (7th
Cir. 2006). If a union “want[s] to assure that employer-paid
health benefits for the workers they represent are vested
they will have to insist on explicit language to this effect.”
Rossetto, 217 F.3d at 544. In this case, the Union failed to
obtain the necessary contractual language.
  The distinction between lifetime benefits and vested
benefits is “a legal distinction that understandably escaped”
many of the retirees. Vallone, 375 F.3d at 642. “It is difficult
to imagine that someone without legal training would be
able to fully comprehend a reservation of rights clause and
how a court would interpret such a clause.” Jennifer Claire
Sprague, Note, How Secure are Your Lifetime Benefits?,
Vallone v. CNA Financial, 375 F.3d 623 (7th Cir. 2004), 30
S. ILL. U. L.J. 195, 213 (2005). To avoid this information gap,
Union representatives must be mindful of their responsibil-
ity to deliver the benefits they have promised and not
guarantee benefits they have failed to obtain through
explicit contractual language.
  The contractual language at issue in this case was
clear: “lifetime” benefits extended only so long as the
collectively bargained insurance agreement remained
in effect. Therefore, we AFFIRM the judgment of the dis-
trict court granting summary judgment for Auburn Gear.
No. 05-3682                                         17

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—3-17-06